UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-03627 Greenspring Fund, Incorporated (Exact name of registrant as specified in charter) 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Address of principal executive offices) (Zip code) Mr. Charles vK. Carlson, President 2330 West Joppa Road, Suite 110 Lutherville, MD 21093-4641 (Name and address of agent for service) (410) 823-5353 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2011 Date of reporting period:December 31, 2011 Item 1. Reports to Stockholders. ANNUAL REPORT DECEMBER 31, 2011 This report is intended for shareholders of the Greenspring Fund, Incorporated and may not be used as sales literature unless preceded or accompanied by a current prospectus. Greenspring Fund, Incorporated January 2012 Dear Fellow Shareholders: The Greenspring Fund’s performance during 2011 as a whole was relatively flat, as the Fund declined 0.26% for the year.What might appear, on the surface, to have been an uneventful year for the financial markets, as the major U.S. stock market averages also experienced relatively flat performances when merely comparing beginning and ending values, belies the extreme turmoil and volatility of the financial markets throughout the year.For instance, between August and November of 2011, the Dow Jones Industrial Average had an average intraday swing of 270 points – more than twice the average daily movement of the previous year! The year started on solid footing, as hopes for an improving economy grew, along with stock prices, amid low interest rates and a steady flow of liquidity courtesy of the Federal Reserve’s quantitative easing program.Many businesses and creditworthy individuals enhanced their liquidity positions by cutting spending and lowering their interest burden by refinancing debt at lower rates.However, consumer spending and employment growth proved to be tepid at best.Banks have been ready and willing to lend but increasingly restrictive lending standards imposed by bank regulators and a scarcity of creditworthy loan applicants have constrained loan growth.At the same time, our government has continued to add steadily to its growing debt burden, culminating in our country’s first-ever credit rating downgrade amidst political disagreements and gamesmanship in Washington.With little confidence in the prospects for the economy, businesses and individuals have had little incentive to spend their growing liquidity. Compounding our own domestic challenges, fears of widespread European sovereign debt defaults further reduced the outlook for global growth.With Greece teetering on the brink of default and other European countries facing suddenly rising interest rates amid a crisis of confidence, governments, banks, and corporations Greenspring Fund Performance for the Periods Ended December 31, 2011 Quarter 7.01% 1 Year -0.26% 3 Years* 8.52% 5 Years* 3.51% 10 Years* 6.68% 15 Years* 6.58% 20 Years* 8.60% Since inception on 7/1/83* 9.80% Expense Ratio** 0.98% * annualized. ** as stated in Prospectus dated 5-1-11. See note on last page of letter. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-800-366-3863 or visiting the Fund’s web site. The Fund imposes a 2.00% redemption fee for shares held 60 days or less. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. hunkered down in an effort to protect their own liquidity.While more solvent European countries wrestle with possible solutions to the problems of their Euro brethren, proposed austerity measures designed to structurally reduce European indebtedness are likely to hamper growth in the region for years to come. 1 Greenspring Fund, Incorporated Performance Comparison (Total Return*) for Periods Ended December 31, 2011 5 Years 10 Years 1 Year Annualized/Cumulative Annualized/Cumulative Greenspring Fund -0.26% 3.51% 18.83% 6.68% 90.85% Dow Jones 8.38% 2.37% 12.41% 4.57% 56.29% S&P 500 2.11% -0.25% -1.24% 2.92% 33.35% NASDAQ* -1.80% 1.52% 7.86% 2.94% 33.57% Russell 3000 1.03% -0.01% -0.07% 3.51% 41.26% Russell 3000 Value -0.10% -2.58% -12.25% 4.08% 49.21% Russell 2000 -4.18% 0.15% 0.75% 5.62% 72.76% Russell 2000 Value -5.50% -1.87% -9.03% 6.40% 85.98% Lipper Flexible Portfolio -1.16% 2.02% 10.54% 4.30% 52.32% *All data is Total Return except for NASDAQ. The Dow Jones Industrial Average, Standard and Poor’s 500 Index, NASDAQ, the Russell 3000, Russell 3000 Value, Russell 2000, Russell 2000 Value Indexes and Lipper Flexible Portfolio are unmanaged indices commonly used to measure performance of U.S. stocks.You cannot invest directly in an index.Past performance does not guarantee future results. INFLUENCES on PERFORMANCE During 2011, the Fund’s bond holdings generated positive performance, while the Fund’s equities declined slightly in value.Within the Fund’s equity portfolio, exactly half of the stocks posted gains, while the other half declined.Similar to the seemingly humdrum performance of the financial markets that masked deeper volatility beneath the surface, the Fund’s stocks experienced more individual volatility than is typical for our holdings.As has been the case during the last several years, the bond portion of the portfolio was far less volatile and the gains were far more widespread.Brief discussions of the five securities that had the largest influences during the year follow. Harmonic, Inc. common stock Harmonic designs and manufactures niche, market dominant products that allow participants in the video supply chain, from content producers to distributors, to better produce and distribute video to consumers.As 2011 unfolded, Harmonic’s stock price suffered as investors lost faith in management’s ability to achieve its optimistic earnings expectations.Disruptions to Harmonic’s sales force following a significant acquisition early in the year, and a mid-year pause in industry-wide customer ordering patterns, caused the Company to miss its earnings target.Major domestic cable companies reduced ordering activity of video processing equipment due to concerns about the broader economy and the poor performance, and harsh criticism, of the industry’s early attempts at live video % of Net Greenspring Fund Assets Top 10 Holdings as of 12/31/11 PartnerRe, Ltd. 4.2% FTI Consulting, Inc. 4.0% CCH II LLC 13.500% 11/30/16 3.9% Alcatel-Lucent, Inc. 2.875% 6/15/25 3.6% Cisco Systems, Inc. 3.3% Gulfmark Offshore, Inc. 7.750% 7/15/14 3.0% CA, Inc. 2.8% Assurant, Inc. 2.8% j2 Global, Inc. 2.7% Hologic, Inc. 2.000% 12/15/37 Convertible Bonds 2.7% 2 Greenspring Fund, Incorporated broadcasts over small screen devices such as smartphones and iPads.Unable to overcome this industry-wide slowdown, Harmonic’s fundamental performance suffered, along with the industry. We continue to believe that Harmonic’s products will play a valuable role in next-generation video content delivery and that Harmonic will continue to be a significant player in this rapidly evolving, and fast growing, industry.Despite the disappointing operating results, the Company has continued to generate positive free cash flow, remains debt-free, and currently holds more than $1 per share in cash on its balance sheet, providing dry powder for management to use to increase shareholder value in a variety of ways.Domestic cable companies have re-started their multi-screen video delivery initiatives, and international content providers continue to increase the penetration of digital and high-definition television overseas.We look forward to renewed momentum in the Company’s operations, which should help restore management’s credibility and drive its common stock price higher. Ralcorp Holdings, Inc. common stock Ralcorp produces a variety of private label cereal, snacks, pasta, and frozen bakery products, as well as the Post cereal Greenspring Fund Ten Largest 2011 Purchases Common Stocks: Cisco Systems, Inc. CA, Inc. ON Semiconductor Corp. PartnerRe, Ltd. Harmonic, Inc. Bonds: CCH II LLC13.500% 11/30/16 Alcatel-Lucent, Inc. 2.875% 6/15/25 Convertible Bonds Gulfmark Offshore, Inc. 7.750% 7/15/14 Plains Exploration & Production, Co. 7.750% 6/15/15 Ticketmaster Entertainment, Inc. 10.750% 8/1/16 brand.Shares moved sideways in the early part of 2011 as the highly competitive branded cereal business and rising commodity prices threatened to derail the Company’s profitability.However, the stock price jumped nearly 30% in late April when the Company received a $4.9 billion ($86 per share) takeover proposal from Conagra, one of North America’s largest packaged food companies.Ralcorp’s board of directors eventually rejected the takeover offer, adopted a poison pill to ward off the hostile takeover, and later decided to spin-off its troubled Post cereals unit.Following the announcement of the takeover proposal initially, investors had bid up Ralcorp’s stock price above the offer price on speculation that Conagra would be required (and willing) to pay a higher price in order to garner Ralcorp’s board approval.After weighing the possible reward of a higher bid against the risk of the offer falling through, we sold all the Fund’s Ralcorp shares at a price above Conagra’s initial offer price. Michael Baker Corp. common stock This long-time Greenspring Fund holding provides engineering and consulting services to corporations and government agencies worldwide.The Company has particular expertise in engineering services for large infrastructure projects, such as the design of bridges, highway systems, and airports.Michael Baker is also a Greenspring Fund Ten Largest 2011 Sales Common Stocks: Ralcorp Holdings, Inc. Carpenter Technology Corp. PPL Corp. Tekelec Cisco Systems, Inc. Bonds: HealthSouth Corp. 10.750% 6/15/16 Mirant North America, LLC 7.375% 12/31/13 Plains Exploration & Production, Co. 7.750% 6/15/15 US Oncology, Inc. 10.750% 8/15/14 Masco Corp. 0.000% 7/20/31 Convertible Bonds 3 Greenspring Fund, Incorporated large contractor with various departments of the U.S. government, such as the Department of Homeland Security, and had worked on various projects in Iraq and Afghanistan. During 2011, Michael Baker’s stock price declined from just over $30 per share to below $20 per share at the end of the year.Analysts were concerned that the Company’s growth rate had slowed due to the completion of Department of Defense projects in Iraq and Afghanistan and an overall slowdown in business, especially contracts that emanated from cash-strapped local, state and national governments.Concern about the funding and renewal likelihood of the FAA and Transportation bills also weighed heavily on investors’ minds. We believe that Michael Baker has weathered the storm well.It has a debt-free balance sheet with over $50 million in cash (a little more than $5 per share), and generates free cash flow, even in this period of slowed growth.With its strong balance sheet, the Company was able to complete two acquisitions in the last year that diversify the Company geographically and by type of service offered.The common stock sells at a very low multiple to its expected earnings, and we believe that a significant bounce is possible once the Company reports growing earnings. ON Semiconductor Corp. common stock ON Semiconductor designs and manufactures high performance semiconductor components that address the design needs of a wide-range of end markets including computing, consumer electronics, automotive, industrial, and medical.We started accumulating shares at the beginning of the year, following ON’s acquisition of Sanyo’s semiconductor unit.We believed, and continue to believe, that management can apply their time-tested integration procedures to bolster the profitability of Sanyo’s operations after years of neglect under its prior owner.However, a perfect storm of external negative events forced the Company to delay its integration activities, and caused their overall results to fall short of initial expectations.First, the earthquake in Japan in March of 2011 and the resulting tsunami and nuclear power plant disaster sharply restricted the productivity of several plants in the area.Secondly, the severe flooding in Thailand during the summer of 2011 damaged several of ON’s manufacturing facilities, resulting in production disruptions and significant one-time repair costs.Thirdly, weak global macroeconomic results spurred a semiconductor industry slowdown as product manufacturers drew down on their existing inventories and reduced new orders in light of tepid end-demand.These events led to disappointing fundamental results throughout the year and a lower stock price. While these external events led to poor stock performance in 2011, we remain excited about the long-term earnings potential of the combined ON-Sanyo entity.Recent news stories point to a possible industry bottom during the fourth quarter of 2011.Additionally, the repercussions of the natural disasters in the Far East have been addressed and the integration of Sanyo into ON is hitting full stride, with the shift of high cost Sanyo manufacturing to lower-cost regions occurring.We look forward to ON Semiconductor eventually realizing the potential of the acquisition and driving positive shareholder return going forward. PartnerRe, Ltd. common stock PartnerRe provides multi-line reinsurance to primary insurance companies allowing the insurance company to transfer risks above specified limits.PartnerRe is a long-term holding of the Greenspring Fund and from time to time over the years we have added to our holdings.As long-time shareholders, we have enjoyed substantial growth in earnings, book value and dividends per share as the Company has grown both organically and through acquisitions.In many years, PartnerRe is extremely profitable; however, because the Company insures against large potential losses from catastrophic events, significant losses can occur if it experiences a year with an unusually large catastrophe or a large number of catastrophes.Unfortunately, 2011 was such a year, as PartnerRe (and the entire reinsurance industry) sustained losses from an 4 Greenspring Fund, Incorporated Greenspring Fund Portfolio Allocation as of December 31, 2010 earthquake in New Zealand, flooding in Australia, an earthquake and tsunami in Japan, a large number of destructive tornados in the United States and flooding in Thailand.While PartnerRe budgets for a certain level of losses to occur every year, the large magnitude of total losses will prevent the Company from reporting a profit for 2011.We continue to like the long-term prospects for PartnerRe, its experienced management team, strong balance sheet and the potential for earnings to bounce back very quickly (absent more major catastrophes in 2012).Reinsurance pricing should improve as the industry seeks to recover its recent losses.During the year, we added to the Fund’s holdings of PartnerRe, as we expect the Company should return to profitability in 2012. PORTFOLIO ACTIVITY With regard to the Fund’s sales during the year, as has been the case during recent years, much of the sales activity resulted from the maturity or redemption of the Fund’s bond holdings.With our focus on bonds with relatively short duration (typically averaging between 18 and 36 months the last several years), a high percentage of our bonds will naturally mature.Furthermore, in the low interest rate environment of recent times, corporations have been aggressively taking advantage of early redemption opportunities (with redemptions typically at premiums to par), in their quest to bolster future earnings by reducing interest expense.Additionally, when we Greenspring Fund Portfolio Allocation as of December 31, 2011 analyze a company’s outstanding bonds, we frequently purchase the bond within a company’s capital structure that is the next bond to mature.With CFOs anxious to manage their corporate finances as conservatively as possible, corporations have an additional incentive to retire their next-to-mature debt on early redemption dates. The Fund managed its equity holdings a bit more actively than in past years.With the extreme volatility of the financial markets, we tried to take advantage of the market’s swings by selectively adding to positions during periods of declining prices, while trimming back certain positions during periods of market strength.In addition, we initiated positions in several common stocks (BioScrip, Inc., CA, Inc., Cisco Systems, Inc., GSI Group, Inc., Hanesbrands, Inc., NCI, Inc., ON Semiconductor Corp., Solutia, Inc., TNS, Inc., Tekelec and several small banks) and completely liquidated the Fund’s holdings of the common stocks of Carpenter Technology Corp., First Potomac Realty Trust, NGP Capital Resources Co., Ralcorp Holdings, Inc., Red Robin Gourmet Burgers, Inc., Tekelec, Tessera Technologies, Inc., and Urstadt Biddle Properties, Inc., as these stocks reached our target prices or were subject to takeover proposals. We have written consistently in the last several quarterly letters about some of the attributes that we look for when scouring the common stock universe.Namely, we try to find companies that have leading positions within their 5 Greenspring Fund, Incorporated industries, are strongly capitalized, generate ample amounts of free cash flow and are led by shareholder-friendly management teams likely to make smart capital deployment decisions with their strong balance sheets and free cash flow.During 2011, many of the companies in the Fund’s portfolio took actions that exemplified why we seek out these characteristics.For example, Michael Baker used some of its plentiful cash holdings to make two acquisitions that diversify them geographically and by product offering.Cisco Systems initiated its first ever dividend accompanied by a significant share repurchase program.EMCOR Group and j2 Global also made small acquisitions and commenced common stock dividends.Most of the small banks and thrifts in the Fund’s portfolio are regular purchasers of their common stocks, which trade at discounts to their tangible book values per share.Additionally, in early January 2012, CA, Inc. significantly increased its common stock dividend, and instituted an aggressive share repurchase program.All of these actions should directly lead to increased per share value for the companies’ shareholders, regardless of the direction of the overall stock market. The past several years have been challenging ones for investors in general.The markets have experienced a tremendous amount of volatility, amidst significant challenges to the financial system.Overall, Greenspring Fund’s investment philosophy has fared well during these rocky times, and we feel that we have been successful preserving capital during periods of market weakness, while growing the Fund’s NAV steadily during better times.We continue to work diligently in an effort to improve the Fund’s portfolio each and every day, striving to continue to achieve our goal of providing shareholders with steady, consistent investment returns over the long term.We wish each of our shareholders a happy, healthy andprosperous New Year! Respectfully, Charles vK. Carlson Michael J. Fusting Portfolio Manager and Co-Chief Investment Officer Co-Chief Investment Officer **Total Annual Fund Operating Expenses for the Fund will not correlate to the Ratio of Expenses to Average Net Assets shown in the Fund’s most recent Annual Report and in the Financial Highlights section of the Prospectus, which reflects the operating expenses of the Fund and does not include acquired fund fees and expenses. Mutual fund investing involves risk.Principal loss is possible.Small-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments by the Fund in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Current and future portfolio holdings are subject to risk. Free cash flow measures the cash generating capability of a company by adding certain non-cash charges (e.g. depreciation and amortization) to earnings and subtracting recurring capital expenditures. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity. Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Book value: net asset value of a company, calculated by subtracting total liabilities from total assets. Distributed by Quasar Distributors, LLC 6 Greenspring Fund, Incorporated Growth of a $10,000 Investment in the Greenspring Fund Over the Last Ten Years Average Annual Total Returns For Periods Ended December 31, 2011 1 Year 3 Years 5 Years 10 Years Greenspring Fund -0.26% 8.52% 3.51% 6.68% Russell 3000 Index 1.03% 14.88% -0.01% 3.51% Lipper Flexible Portfolio Fund Index -1.16% 12.96% 2.02% 4.30% The graph and table do not reflect the deduction of taxes that a shareholder would pay on Greenspring Fund (the “Fund”) distributions or the redemption of Fund shares. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available at www.greenspringfund.com or by calling 1-800-366-3863 toll free.The Fund imposes a 2.00% redemption fee for shares held 60 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 7 Greenspring Fund, Incorporated EXPENSE EXAMPLE For the Six Months Ended December 31, 2011 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) redemption fees if you redeem within 60 days of purchase; and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/2011 – 12/31/2011). Actual Expenses The first line of the table below provides information about actual account values based on actual returns and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees.Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period Account Value Account Value 7/1/2011 – 7/1/2011 12/31/2011 12/31/2011* Actual Hypothetical (5% annual return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 0.92%, multiplied by the average account value over the period multiplied by 184/365 (to reflect the one-half year period). 8 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2011 Shares Value COMMON STOCKS: 48.8% Business Software and Services: 2.8% CA, Inc. $ Commercial Banks & Thrifts: 2.8% American National Bankshares, Inc. BCSB Bancorp, Inc.* Cardinal Financial Corp. Chicopee Bancorp, Inc.* ESSA Bancorp, Inc. First Connecticut Bancorp, Inc. Hampden Bancorp, Inc. Heritage Financial Group, Inc. Home Bancorp, Inc.* Middleburg Financial Corp. OceanFirst Financial Corp. OmniAmerican Bancorp, Inc.* Shore Bancshares, Inc. Southern National Bancorp of Virginia* º Westfield Financial, Inc. Communications Equipment: 6.1% Cisco Systems, Inc. Harmonic, Inc.* TNS, Inc.* Computer & Information Technology: 0.0% NCI, Inc.* Construction & Engineering: 4.3% EMCOR Group, Inc. MasTec, Inc.* Michael Baker Corp.* º Consumer Goods: 1.8% Hanesbrands, Inc.* Prestige Brands Holdings, Inc.* Electrical Equipment and Instruments: 0.4% Emerson Electric Co. GSI Group, Inc.* # Healthcare: 0.2% BioScrip, Inc.* Insurance: 9.3% Assurant, Inc. Global Indemnity plc* # PartnerRe, Ltd.# W.R. Berkley Corp. Internet Software & Services: 2.7% j2 Global, Inc. Machinery: 0.1% Pentair, Inc. Management Consulting: 4.0% FTI Consulting, Inc.* Oil & Gas Exploration & Production: 5.0% ConocoPhillips Energen Corp. EOG Resources, Inc. Rosetta Resources, Inc.* Suncor Energy, Inc.# Semiconductors & Semiconductor Equipment: 1.8% ON Semiconductor Corp.* Rudolph Technologies, Inc.* Specialty Chemicals: 0.4% Solutia, Inc.* Telecommunications: 1.5% Lumos Networks Corp. nTelos Holdings Corp. Truck Dealerships: 1.3% Rush Enterprises, Inc. – Class A* Rush Enterprises, Inc. – Class B* Utilities: 2.0% PPL Corp. Waste Management Services: 2.3% Republic Services, Inc. TOTAL COMMON STOCKS (cost $310,090,333) The accompanying notes are an integral part of these financial statements. 9 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2011 (Con’t) Principal Value CONVERTIBLE BONDS: 15.1% Communications Equipment Manufacturing: 3.6% $ Alcatel-Lucent, Inc., 2.875%, 6/15/25 $ Educational: 2.1% School Specialty, Inc., 3.750%, 11/30/26 Entertainment: 1.0% Live Nation Entertainment, Inc., 2.875%, 7/15/27 Financial Services: 1.6% Euronet Worldwide, Inc., 3.500%, 10/15/25 Internet Software & Services: 0.7% Digital River, Inc., 2.000%, 11/1/30 – 144A Medical Equipment: 3.5% Hologic, Inc., 2.000%, 12/15/37 Integra Lifesciences Holdings, 2.375%, 6/1/12 – 144A Oil & Gas Exploration & Production: 0.4% GMX Resources, Inc., 5.000%, 2/1/13 GMX Resources, Inc., 4.500%, 5/1/15 Semiconductors & Semiconductor Equipment: 1.7% Advanced Micro Devices, Inc., 5.750%, 8/15/12 Rambus, Inc., 5.000%, 6/15/14 Transportation Equipment Manufacturing: 0.5% Greenbrier Co., Inc., 2.375%, 5/15/26 TOTAL CONVERTIBLE BONDS (cost $118,929,077) CORPORATE BONDS: 27.2% Asset Management: 0.0% Janus Capital Group, Inc., 6.119%, 4/15/14 Construction & Engineering: 0.7% MasTec, Inc., 7.625%, 2/1/17 Consumer Goods: 3.2% Hanesbrands, Inc., 4.146%, 12/15/14 TreeHouse Foods, Inc., 7.750%, 3/1/18 Electrical Equipment and Instruments: 1.2% Wesco Distribution, Inc., 7.500%, 10/15/17 Entertainment: 2.2% Ticketmaster Entertainment, Inc., 10.750%, 8/1/16 Environmental Services: 0.0% Clean Harbors, Inc., 7.625%, 8/15/16 Healthcare: 0.9% BioScrip, Inc., 10.250%, 10/1/15 Oil & Gas Equipment & Services: 3.0% Complete Production Services, Inc., 8.000%, 12/15/16 Gulfmark Offshore, Inc., 7.750%, 7/15/14 Oil & Gas Exploration & Production: 6.3% Bill Barrett Corp., 9.875%, 7/15/16 McMoRan Exploration Co., 11.875%, 11/15/14 Quicksilver Resources, Inc., 8.250%, 8/1/15 Range Resources Corp., 7.500%, 10/1/17 Rosetta Resources, Inc., 9.500%, 4/15/18 Sandridge Energy, Inc., 3.997%, 4/1/14 Stone Energy Corp., 6.750%, 12/15/14 Pulp & Paper: 0.8% AbitibiBowater, Inc., 10.250%, 10/15/18 – 144A Real Estate: 0.1% General Growth Properties, Inc., 7.200%, 9/15/12 The accompanying notes are an integral part of these financial statements. 10 Greenspring Fund, Incorporated SCHEDULE OF INVESTMENTS at December 31, 2011 (Con’t) Principal Value CORPORATE BONDS: 27.2% (Con’t) Specialty Chemicals: 1.4% $ NewMarket Corp., 7.125%, 12/15/16 $ Telecommunications: 3.9% CCH II LLC, 13.500%, 11/30/16 Transportation Equipment Manufacturing: 0.8% Westinghouse Air Brake Technologies Corp., 6.875%, 7/31/13 Wood Product Manufacturing: 2.7% Leucadia National Corp., 7.000%, 8/15/13 Leucadia National Corp., 7.750%, 8/15/13 TOTAL CORPORATE BONDS (cost $201,157,140) Shares SHORT-TERM INVESTMENTS: 8.6% Money Market Instruments^ AIM Liquid Assets, 0.160% AIM STIC Prime Portfolio, 0.090% Fidelity Money Market Portfolio, 0.190% TOTAL SHORT-TERM INVESTMENTS (cost $63,646,200) TOTAL INVESTMENTS IN SECURITIES (cost $693,822,750): 99.7% Other Assets and Liabilities: 0.3% NET ASSETS: 100.0% $ * Non-income producing security. º Investment in affiliated security (note 5). # U.S. security of foreign issuer. 144A Securities purchased pursuant to Rule 144A of the Securities Act of 1933, as amended, and may be sold only to dealers in that program or other “qualified institutional buyers.” These securities have been deemed to be liquid by the Fund’s adviser under the supervision of the Board of Directors. As of December 31, 2011, the value of these investments was $17,080,668, or 2.3% of total net assets. ^ Rate shown is the 7-day effective yield at December 31, 2011. The accompanying notes are an integral part of these financial statements. 11 Greenspring Fund, Incorporated STATEMENT OF ASSETS AND LIABILITIES at December 31, 2011 ASSETS Investments in securities, at value (cost $693,822,750) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Due to affiliate (Note 5) Securities purchased Fund shares redeemed Accrued expenses Total liabilities NET ASSETS $ Capital shares issued and outstanding (60,000,000 shares authorized, $0.01 par value) Net asset value, offering and redemption price per share $ COMPONENTS OF NET ASSETS Capital stock at par value $ Paid-in capital Accumulated net investment loss ) Undistributed net realized gain on investments Net unrealized appreciation on investments NET ASSETS $ The accompanying notes are an integral part of these financial statements. 12 Greenspring Fund, Incorporated STATEMENT OF OPERATIONS For the Year Ended December 31, 2011 INVESTMENT INCOME Income Interest $ Dividends (net of foreign withholding taxes of $12,534) Total income Expenses Advisory fees (Note 5) Transfer agent fees (Note 6) Administration fees Fund accounting fees Administration fees – Corbyn (Note 5) Custody fees Reports to shareholders Miscellaneous fees Blue sky fees Directors fees Legal fees Audit fees Insurance fees Total expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net realized and unrealized loss on investments ) Net decrease in net assets resulting from operations $ ) The accompanying notes are an integral part of these financial statements. 13 Greenspring Fund, Incorporated STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended December 31, 2011 December 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/depreciation on investments ) Net increase (decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase (decrease) in net assets derived from net change in outstanding shares (a)+ ) Total increase (decrease) in net assets ) NET ASSETS Beginning of year End of year (including accumulated net investment loss of ($7,066,957) and ($3,915,693), respectively) $ $ (a)A summary of capital share transactions is as follows: Year Ended Year Ended December 31, 2011 December 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed + ) Net increase (decrease) ) $ ) $ +Net of redemption fees of $74,850 and $52,507, respectively. The accompanying notes are an integral part of these financial statements. 14 Greenspring Fund, Incorporated FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended December 31, Net asset value, beginning of year $ INCOME (LOSS) FROM INVESTMENT OPERATIONS: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain ) Total distributions ) Paid-in capital from redemption fees (Note 1) —
